           EXHIBIT 1




Case 3:17-cv-00072-NKM-JCH Document 511-2 Filed 07/02/19 Page 1 of 2 Pageid#: 5381
    Christopher Cantwell
    After this stupid kike whore loses t his fraudulent lawsuit, we're
    going to have a lot of f ucking fun wit h her.
                                                                                                 Christopher Cantwell
    https://www.jt a.org/2019/06/1 7 / unit e~stat es/this-jewish-lawyer-                        @fol Iowchris
    wants-to-break-t he-back-of-violent-white-n atJi onal ists
     Jewish Telegraphic Agency
                                                                                 296        30            2            161
                                                                                 Members    Ph.otos       Videos       Links


                                                                                 Censoring the interne won~ stop what's
                                                                                 coming. We know what you're doi ng, and we
                                                                                 will be heard, even if t hat means going door o
                                                                                 door delivering the news .


                                                                                                 DOWNLOAD TELEGRAM

                                                                                       to view and join the conversation


                                                                                         About     Blog   Apps     Platfom,
     Th is Jewish l awye r want s t o brea k the back of t he violent w hite
     nationali st movement - Jewish Tel!e.g raphic Agency
     Roberta Kaplan saw in online conversatio ns between the
     organizers of t he 2017 neo-Nazi march in Char,lottevil le a
     conspiracy t o commit deadly violence.
                                                          226 G edited 15:53




    Christopher Cantwell
    Even faggots and dykes hate trannies., and yet we are upending our   1




    ent ire social order for t hem? This i s w'hy J ews shouldn't l1e a llowed
    t o exist
    https://www.psychologytoday. co m/us/b Iog/incl usive-
    insi ght/201 906/ are-t ran s-peop Ie-excluded-the-worl d-datling
     Psychology Today




Case 3:17-cv-00072-NKM-JCH Document 511-2 Filed 07/02/19 Page 2 of 2 Pageid#: 5382
